 



EXHIBIT 10.1
MASTER SERVICES AGREEMENT
     THIS AGREEMENT, entered into and effective as of this 21 day of June 2007,
(the “Effective Date”), is by and between THE SPECTRANETICS CORPORATION
(“Spectranetics”) and CRAIG WALKER. MD (“Provider”).
WITNESSETH:
     WHEREAS, Spectranetics wishes to engage Provider to perform certain
services (the “Services”) and to create and deliver certain Work Product as
defined below and Provider desires to accept association with Spectranetics in
such capacity and represents that it possesses the skills and expertise required
to perform the Services.
Work Product:
“Spectranetics” will pay $2500/day (minimum 6 hours) for any Spectranetics
sponsored training course at a maximum of 6 days per quarter.
Courses will include:
     Physician, observations

  o   A didactic session on laser safety and physics;     o   A didactic session
on laser operation followed by a demonstration of the CVX-300;     o   A review
of patient films demonstrating the lesions that meet the indications for use;  
  o   A review of cases demonstrating the proper CLiRpath technique in lesions
that meet the indications for use.

     Spectranetics new hire training includes:

  o   Ancillary (Guide wires, sheaths, etc.)     o   Simulator use     o   Cines
review

We will pay $2000/day (minimum 6 hours )for secondary sponsorship of any
pre-approved courses, including “hands-on” courses at a maximum of 5 days per
quarter.

  o   A didactic session on laser safety and physics;     o   A didactic session
on laser operation followed by a demonstration of the CVX-300;     o   A review
of patient films demonstrating the lesions that meet the indications for use    
o   A minimum of 3 cases demonstrating the proper CLiRpath technique in lesions
that meet the indications for use required.     o   Spectranetics will also
receive names and contact information for all physicians trained during
secondary sponsorship

1



--------------------------------------------------------------------------------



 



Any additional unspecified courses will be paid at $2500/day (minimum 6 hours)
with the same FDA approved requirements. Additional courses must be pre-approved
by Director of Sales, Mike Ferguson or Director of Training, TBD.
     NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinabove and hereinafter set forth, the parties hereby agree as follows:
1. SERVICES
     A. Provider will perform the Services in accordance with the highest
professional standards applicable to the performance of like services. Provider
acknowledges that time is of the essence in performance of the Services and
failure of Provider to perform the Services in the times specified will be
grounds for termination of this Agreement by Spectranetics. To the extent that
the terms of the body of this Agreement and any Addendum conflict, the terms of
the Addendum will control.
     B. Spectranetics may periodically request written reports concerning
Provider’s progress, project status, cost data, and other matters pertaining to
the Services, and Provider will promptly provide such reports to Spectranetics
at no additional charge.
     C. In the event delay is caused by circumstances beyond the reasonable
control of Provider, without Provider’s fault or negligence, the time for
performance of the Services will be extended by a reasonable period, not to
exceed the number of days that such circumstances exist. The time for
performance may be extended further upon written authorization by an authorized
representative of Spectranetics. In the event that such delay extends more than
30 calendar days, Spectranetics will have the option of canceling all or part of
the Services.
2. COMPENSATION
     A. As full and complete consideration for the Services to be performed by
Provider, and for the rights granted in this Agreement, Spectranetics will pay
Provider an amount upon quarterly statement received from “Provider” (the
“Fees”). Unless otherwise expressly set forth in any Addendum, no additional
fees are payable by Spectranetics with respect to any services performed by
Provider in accordance with such Addendum. This Agreement will not impact
Spectranetics’ funding and support of the International Congress, and
Spectranetics will continue annual funding of the International Congress as
determined by Spectranetics.
     B. Spectranetics will reimburse Provider for reasonable pre-authorized
travel and lodging expenses incurred in connection with performance of the
Services. Reimbursement will be conditioned upon providing Spectranetics with
itemized receipts and supporting documentation submitted in accordance with
Spectranetics’ instructions. All air travel will be coach class unless approved
in advance by an authorized representative of Spectranetics. Fees are inclusive
of all taxes, which are Provider’s responsibility.

2



--------------------------------------------------------------------------------



 



3. CONFIDENTIALITY
     A. Provider represents and warrants to Spectranetics that the performance
of the Services by Provider will not violate any proprietary rights of third
parties, including patents, copyrights or trade secrets, and that Provider’s
rendering of the Services to Spectranetics under this Agreement will not violate
any contractual obligations or confidential relationships that Provider may have
to or with any third party. Provider will defend, indemnify and hold
Spectranetics, its parents, subsidiaries and other affiliates, and the
respective officers, directors, employees and agents of each of them, harmless
from and against any and all claims, suits, liabilities, losses, costs and
expenses (including attorneys’ and experts’ fees and court costs), arising from
or incident to Provider’s breach of these representations and warranties.
     B. Provider will hold in trust and confidence all of the information
regarding Spectranetics’ business, the Services performed under this Agreement
and the results thereof: (i) disclosed by Spectranetics, its agents or employees
to Provider; (ii) obtained from Spectranetics or otherwise learned as a result
of the Services performed for Spectranetics; or (iii) used as a basis for or
contained in any reports prepared by Provider for Spectranetics under this
Agreement (all of which will be called the “Confidential Information”). The
existence and substance of this Agreement will be considered part of the
Confidential Information. Provider will not disclose all or any part of the
Confidential Information to any third party, make any press release regarding
the existence of this Agreement or make any commercial or other use of any of
same without the prior written consent of Spectranetics, which consent may be
withheld for any or no reason.
     C. The restrictions in Section 3.B will not apply to any portion of the
Confidential Information that Provider clearly demonstrates falls within any of
the following categories: (i) Confidential Information that, as of the time of
disclosure to Provider, was already known to Provider without obligation of
confidentiality, as demonstrated by appropriate documentary evidence antedating
the relationship between Provider and Spectranetics; (ii) Confidential
Information obtained after the Effective Date by Provider from a third party
that is lawfully in possession of such information and not in violation of any
contractual or legal obligation to Spectranetics with respect to such
information; (iii) Confidential Information that is or becomes part of the
public domain through no fault of Provider or its employees; or
(iv) Confidential Information that is required to be disclosed by administrative
or judicial action so long as Provider gives notice to Spectranetics as soon as
practicable after Provider becomes aware of such requirement.
     D. Provider will restrict access to all of the Confidential Information to
only such limited group of its employees and agents who: (i) require such
information in connection with their activities as contemplated by this
Agreement; and (ii) have agreed in writing with Provider to maintain the
confidential nature of all proprietary information, including that of third
parties, received by them in the course of their employment.
     E. Upon termination of this Agreement, or earlier upon Spectranetics’
request, Provider will deliver all items containing any Confidential Information
to Spectranetics or make such other disposition thereof as Spectranetics may
direct.

3



--------------------------------------------------------------------------------



 



     F. If requested by Spectranetics, Provider will maintain all or any portion
of the written materials relating to or containing the Confidential Information
as may be designated by Spectranetics in a restricted access area and plainly
marked to indicate the secret and confidential nature thereof and prevent
unauthorized use or reproduction thereof.
     G. Disclosure of the Confidential Information to Provider hereunder will
not constitute any option, grant or license to Provider under any patent or
other rights now or hereinafter held by Spectranetics, its parents, subsidiaries
or other affiliates.
     H. Provider hereby gives assurance to Spectranetics that it will not
knowingly, unless it has obtained prior written authorization from the U.S.
Department of Commerce or is otherwise permitted by the U.S. Department of
Commerce Export Administration Regulations, export or otherwise disclose,
directly or indirectly, any technology received from Spectranetics, nor allow
the direct product thereof to be shipped, either directly or indirectly, to any
destination that is proscribed under Part 740 of the U.S. Department of Commerce
Export Administration Regulations or to any national of any one of those
countries (“Prohibited Nationals”). Provider further agrees to notify
Spectranetics if it assigns any Prohibited National to perform Services under
this Agreement.
4. OWNERSHIP OF WORK PRODUCT AND TECHNOLOGY
     A. Unless otherwise expressly agreed by the parties, all deliverables
required by the Services and all tangible and intangible property, work
products, inventions and discoveries that are conceived, developed, created or
obtained by Provider specifically for Spectranetics in connection with the
performance of the Services (the “Work Product”), including all technical notes,
schematics, artwork, literature, methods, processes and photographs, will be
considered “works made for hire” and, therefore all right, title and interest
therein, (including patents and copyrights) will vest exclusively in
Spectranetics. To the extent that all or any part of the Work Product does not
qualify as a “work made for hire” under applicable law, and except as otherwise
expressly agreed by the parties, Provider hereby irrevocably assigns to
Spectranetics all right, title, and interest (including patents and copyrights)
in such Work Product. None of the Work Product will be used by Provider on any
other project or with any other client except with Spectranetics’ written
consent. If any part of the Work Product is the work of a subcontractor employed
by Provider, then Provider will require such subcontractor to execute a written
assignment in form and substance acceptable to Spectranetics so as to secure for
Spectranetics exclusive ownership in the Work Product. Provider will promptly
thereafter deliver such assignment to Spectranetics. Additionally, Provider will
promptly prepare and deliver to Spectranetics any invention records or memoranda
requested by Spectranetics in connection with the Work Product. If any part of
the materials delivered to Spectranetics as part of the Services does not
constitute Work Product (“Other Materials”), Provider hereby grants to
Spectranetics an unlimited, worldwide, non-exclusive, perpetual, fully paid-up
license to use, copy, modify and create derivative works from such Other
Materials.
     B. All products, engineering data, business plans and information,
specifications, drawings, or other Spectranetics property furnished by
Spectranetics to Provider will remain the exclusive property of Spectranetics.
Such Spectranetics property will be used for no purpose

4



--------------------------------------------------------------------------------



 



other than the performance of the Services. If requested by Spectranetics,
Provider will sign and deliver a written itemized receipt or loan agreement for
all such property and will be responsible for its safekeeping. Upon termination
or expiration of this Agreement, such property will be immediately returned to
Spectranetics.
     C. Without further remuneration (except for its out-of-pocket expenses) and
whether or not this Agreement is in effect, Provider will, at Spectranetics’
request, execute and deliver to Spectranetics any documents and give all
reasonable assistance that may be essential or desirable to secure to, assign,
and vest in Spectranetics the sole and exclusive right, title, and interest in
and to the Work Product.
     D. Provider hereby irrevocably waives any and all “moral rights” that it
may have in the Work Product, or any part thereof, in connection with
Spectranetics’ use thereof. To the extent such waiver may be invalid or
unenforceable, Provider will, without further remuneration (except for its
out-of-pocket expenses) and whether or not this Agreement is in effect, execute
and deliver to Spectranetics such waiver of Provider’s “moral rights” concerning
the Work Product and Spectranetics’ use thereof as may be requested by
Spectranetics. Provider acknowledges that the term “moral rights” as used herein
includes the right of an author: to be known as the author of a work; to prevent
others from being named as the author of the work; to prevent others from
falsely attributing to the author the authorship of a work which he/she has not
in fact created; to prevent others from making deforming changes in the author’s
work; to withdraw a published work from distribution if it no longer represents
the views of the author; and to prevent others from using the work or the
author’s name in such a way as to reflect negatively on his/her professional
standing.
5. NO EXCLUSIVITY
     Provider may engage in other business or research activities that do not
affect its ability to perform the Services or its other obligations under this
Agreement.
6. REPRESENTATIONS AND WARRANTIES
     Each party hereby represents and warrants to the other that:
     A. It is duly organized, validly existing and in good standing in its state
of organization or incorporation and has all requisite power and authority to
carry on its business as currently conducted. It is duly qualified or licensed
to do business and is in good standing under the laws of each jurisdiction in
which the nature of the activities conducted by it makes such qualification
necessary.
     B. It has all requisite power and authority to execute and deliver, to
perform its obligations under, and to consummate the transactions contemplated
by, this Agreement, the Addenda, and all other documents and instruments to be
executed and delivered by it in connection with this Agreement. The execution
and delivery by it of, the performance by it of its obligations under, and the
consummation by it of the transactions contemplated by, this Agreement, the
Addenda, and all other documents and instruments to be executed and delivered

5



--------------------------------------------------------------------------------



 



by it in connection with this Agreement have been duly authorized by all
requisite corporate action of it, and this Agreement is, and all other documents
and instruments to be executed and delivered by it in connection with this
Agreement will be, the valid and binding obligations of it, enforceable in
accordance with their terms, except insofar as enforceability may be limited or
affected by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect affecting creditors’ rights generally or
by principles governing the availability of equitable remedies.
     C. The execution, delivery and performance by it of this Agreement, the
Addenda, and all other documents and instruments to be executed and delivered by
it in connection with this Agreement will not: (i) violate any provision of its
organizational documents; (ii) require any consent, approval or authorization
of, or any filing with or notice to, any person; or (iii) (a) violate, conflict
with or constitute a breach of or default under any agreement (without regard to
requirements of notice, passage of time or elections of any person), (b) permit
or result in the termination, suspension, modification of, (c) result in the
acceleration of (or give any person the right to accelerate) its performance
under, or (d) result in the creation or imposition of any encumbrance under, any
instrument or other agreement to which it is a party or by which it or any of
its assets is bound or affected, except for purposes of this clause (iii) such
violations, conflicts, breaches, defaults, terminations, suspensions,
modifications and accelerations as would not, individually or in the aggregate,
have a material adverse effect on it or on the validity, binding effect or
enforceability of this Agreement.
7. INDEMNIFICATIONS
     A. Provider will defend, indemnify and hold Spectranetics, its parents,
subsidiaries and other affiliates, and the respective officers, directors,
employees and agents of each of them (each, an “Indemnitee”), harmless from and
against all claims, suits, liabilities, losses, costs and expenses (including
attorneys’ and experts’ fees and court costs) arising from or incident to
Provider’s breach of this Agreement, Provider’s infringement of any third
party’s intellectual property rights, or misappropriation of third party
confidential information, or personal or bodily injury or property damage to the
extent such injury and/or damage results from the negligence or willful
misconduct of Provider or its employees, agents or subcontractors; except, in
each case, to the extent that such losses result from the negligence or
intentional misconduct of such Indemnitee.
     B. The obligations of Provider under this Section 8 to indemnify and hold
any Indemnitee harmless are subject to such Indemnitee (i) granting Provider
control of the defense and settlement of any such claim (provided that, in the
event and to the extent that Provider fails or refuses to reasonably defend such
Indemnitee, then such Indemnitee will have the right to provide its own defense
at Provider’s expense), and (ii) reasonably assisting Provider in the defense of
such claim, provided that Provider reimburses such Indemnitee for out of pocket
expenses. The failure by any Indemnitee to provide prompt notice to Provider of
a third party claim will not discharge any of Provider’s obligations under this
Section 8, except to the extent that Provider is materially prejudiced by any
delay or defect in the notice. Neither party will have any liability for, nor
obligation arising under, any settlement or compromise made without its prior
written consent.

6



--------------------------------------------------------------------------------



 



8. TERM, TERMINATION AND CANCELLATION
     A. This Agreement will commence on the Effective Date and will continue for
a period of one year, subject to a single renewal term for a period of one year
as the parties may mutually agree in writing (the ‘Term”). Notwithstanding the
expiration or termination of this Agreement, if and to the extent that Provider
continues performance under any Addendum beyond the Term, this Agreement will
survive with respect to such performance.
     B. In addition to any other remedies to which it may be entitled at law or
in equity, either party may terminate this Agreement or any Addendum entered
into under this Agreement, without liability, upon written notice to the other
if (i) the other makes a general assignment for the benefit of creditors, or if
an Order for Relief under title 11, United States Code, is entered against the
other or (ii) the other commits a material breach of its obligations under this
Agreement or such Addendum. However, in the case of any such breach which is
capable of being cured, neither party will terminate this Agreement or Addendum
unless and until the other has failed to cure such default within 30 days after
it has been served with a written notice requiring that such default be cured
and stating its intention to terminate this Agreement or Addendum if compliance
with the notice is not met.

7



--------------------------------------------------------------------------------



 



     C. Any other provision of this Agreement notwithstanding, Spectranetics
will have the right, within its sole discretion, to terminate the Services of
Provider without further liability hereunder for any reason whatsoever upon ten
days prior written notice to Provider. In such event, Spectranetics will be
liable to Provider for the lesser of (i) all Fees paid and payable prior to the
effective date of termination or (ii) fees and expenses for the services
actually performed prior to the date of termination calculated at Provider’s
standard rates plus costs incurred by Provider as a direct result of such
termination.
9. NOTICES
     All notices and other communications required or permitted to be given
under this Agreement will be in writing and will be delivered personally, or
mailed by registered or certified mail, return receipt requested, postage
prepaid, by recognized overnight delivery service or by telecopy, confirmed by
mailing as described above, addressed as follows:

         
If to Spectranetics:
  The Spectranetics Corporation    
 
       
 
       
 
       
 
       
 
  Attention:    
 
       
If to Provider:
  Craig Walker, MD    
 
  225 Dunn Street    
 
  Houma, LA 70360    
 
  Phone: 985-876-0300    

Any notice so addressed and delivered personally will be deemed given upon
receipt. Any notice so addressed and mailed will be deemed given upon receipt,
but in no event later than five days following deposit in the United States
mails in accordance with this Section 11, or one business day following deposit
with a recognized overnight delivery service. Either party may change its
address by giving the other notice thereof in the manner provided in this
Section 11.
10. INDEPENDENT CONTRACTOR
     In performing the Services hereunder, Provider will act in the capacity of
an independent contractor and not as an employee or agent of Spectranetics.
Provider will not represent itself as an agent or legal representative of
Spectranetics for any purpose whatsoever. Provider will be solely responsible
for the employment and remuneration of its employees and subcontractors and any
claims with respect thereto, and will be solely responsible for the withholding
and payment of all federal, state, and local income taxes as well as all FICA
and FUTA taxes applicable to it, or such employees and subcontractors. Provider
acknowledges that as an independent contractor, neither it nor any of its
employees or subcontractors will be eligible for any Spectranetics employee
benefits, including vacation, medical, dental, or pension benefits. Provider
will defend, indemnify and hold Spectranetics, its parents, subsidiaries and
other affiliates, and the respective officers, directors, employees and agents
of each of them, harmless from and against all claims, suits, liabilities,
losses, costs and expenses (including attorneys’ and experts’ fees and

8



--------------------------------------------------------------------------------



 



court costs) made by any of Provider’s employees or independent contractors
arising from or incident to its failure to pay any such taxes or any allegation
or claim by any such employee or subcontractor including that they are or may be
an employee or subcontractor of Spectranetics.



11. LIMITATION OF LIABILITY
     Except as specifically provided in this Agreement, in no event will either
party be liable to the other for any special, incidental or consequential
damages or losses of any kind which may be suffered by either of them with
respect to the subject matter hereof. Such damages include compensation,
reimbursement or damages on account of present or prospective profits,
expenditures, investments or commitments, whether made in the establishment,
development or maintenance of business reputation or goodwill, or for any other
reason whatsoever, including the claims of any third party.
12. GENERAL
     A. Provider will comply with all statutes, ordinances, and regulations of
all federal, state, county and municipal or local governments, and of any and
all of the departments and bureaus thereof, applicable to the carrying on of its
business and the performance of the Services.
     B. No right or interest in this Agreement will be assigned or subcontracted
by Provider without the prior written consent of Spectranetics, and no
delegation of the performance of the Services or other obligations owed by
Provider to Spectranetics will be made without such consent of Spectranetics,
which consent may be withheld for any or no reason.
     C. Either party’s waiver of any breach or failure to enforce any of the
terms and conditions of this Agreement at any time will not in any way affect,
limit or waive such party’s right thereafter to enforce and compel strict
compliance with every term and condition hereof.
     D. This Agreement will be deemed to have been made and executed in the
State of Colorado and any dispute arising hereunder will be resolved in
accordance with the laws of Colorado, without reference to its conflict of laws
principles. In the event of any dispute related to this Agreement, the
prevailing party will be entitled to recover all its expenses related to such
dispute including reasonable attorneys fees and court costs.
     E. All the representations, warranties and indemnifications made by either
party in this Agreement and the obligations of Provider under Sections 4, 5, 8,
11, 12, 13, and the parties respective obligations under Section 14 will survive
the expiration or termination hereof.
     F. Except as specifically provided in this Agreement, the rights and
remedies of the parties set forth herein will be cumulative and in addition to
any rights and remedies available to them at law or in equity.
     G. This Agreement, including Exhibits and Addenda, constitutes the complete
agreement between the parties and supersedes all prior communications and
agreements between them with respect to the subject matter hereof and may not be
modified or otherwise amended

9



--------------------------------------------------------------------------------



 



except by a further writing executed by both parties hereto, which writing
specifies that it is an amendment hereto. Any term or provision of this
Agreement which is invalid or unenforceable will be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining rights of the party intended to be benefitted by such provision or
any other provisions of this Agreement.
     H. The captions of this Agreement are for convenience only and do not
constitute a part of this Agreement. Terms used with initial capital letters
will have the meanings specified, applicable to both singular and plural forms,
for all purposes of this Agreement. The word “include” and derivatives of that
word are used in this Agreement in an illustrative sense rather than limiting
sense. This Agreement has been negotiated by Spectranetics and Provider and
their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the party drafting this Agreement will not apply in any construction or
interpretation of this Agreement.
     I. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
[The remainder of this page has intentionally been left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have by their duly authorized
representatives have executed this Agreement as of the Effective Date.

                      Provider:       Spectranetics:     Craig Walker, MD      
The Spectranetics Corporation    
 
                   
By:
  /s/ Craig Walker, MD       By:   /s/ John G. Schulte    
 
                   
Name:
  Craig Walker, MD       Name:   John G. Schulte    
Title:
          Title:   Chief Executive Officer        

11



--------------------------------------------------------------------------------



 



Addendum I
Speaker honorariums, will be reduced to $3000 per event to be paid out
separately from the quarterly consulting payment (speaking engagement must be
pre-approved by Director of Marketing Communications, Michelle Jackson).
Master Summits will be paid out separately at $10,000 for directing and $5000
for moderation.

12